                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

ANDRE D. SMALLEY, JR.                                                        PLAINTIFF

VS.                            4:17-CV-00282-BRW-JTR

CHARLES “DOC” HOLLADAY                                                     DEFENDANT

                                     JUDGMENT

      Consistent with the order entered on this day, Plaintiff’s claims against Defendant

Charles “Doc” Holladay are dismissed with prejudice. Because all claims asserted by

Plaintiff have now been dismissed, this case is CLOSED.

      IT IS SO ORDERED this 30th day of October, 2018.



                                                     /s/ Billy Roy Wilson_______________
                                                     UNITED STATES DISTRICT JUDGE
